Opinion filed April 2, 2015




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                 No. 11-14-00265-CV
                                      ___________

                  IN THE INTEREST OF A.S., A CHILD


                      On Appeal from the 29th District Court
                                Palo Pinto County, Texas
                              Trial Court Cause No. C45586


                      MEMORANDUM OPINION
       The trial court entered an order that terminated the parental rights of the
parents of A.S. The mother appeals, and on appeal, she presents two issues in
which she challenges the sufficiency of the evidence. We affirm.
       Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine on appeal
if the evidence is legally sufficient in a parental termination case, we review all of
the evidence in the light most favorable to the finding and determine whether a
rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002).
       To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has           committed     one of     the   acts   listed   in
Section 161.001(1)(A)–(T) and that termination is in the best interest of the child.
FAM. § 161.001. In this case, the trial court found that Appellant committed two of
the acts listed in Section 161.001(1). The trial court found that Appellant had
engaged in conduct or knowingly placed the child with persons who engaged in
conduct that endangered the child’s physical or emotional well-being and that
Appellant had failed to comply with the provisions of a court order that set out the
actions necessary for her to obtain the return of the child. See id. § 161.001(1)(E),
(O).
       Appellant does not challenge the finding made pursuant to Section
161.001(1)(E). Accordingly, we need not address Appellant’s first issue, in which
she challenges the finding made pursuant to subsection (O), because the
unchallenged finding under subsection (E) is sufficient to support termination as
long as termination is in the child’s best interest. See id. § 161.001. The trial court
found that termination was in the child’s best interest. See id. § 161.001(2).
       Appellant challenges that finding in her second issue. She asserts that the
evidence is legally and factually insufficient to overcome the presumption that it is
in the child’s best interest to maintain the parent-child relationship. With respect
to the best interest of a child, no unique set of factors need be proved. In re C.J.O.,
325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied). But courts may
use the non-exhaustive Holley factors to shape their analysis. Holley v. Adams,
                                           2
544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not limited to, (1) the
desires of the child, (2) the emotional and physical needs of the child now and in
the future, (3) the emotional and physical danger to the child now and in the future,
(4) the parental abilities of the individuals seeking custody, (5) the programs
available to assist these individuals to promote the best interest of the child, (6) the
plans for the child by these individuals or by the agency seeking custody, (7) the
stability of the home or proposed placement, (8) the acts or omissions of the parent
that may indicate that the existing parent-child relationship is not a proper one, and
(9) any excuse for the acts or omissions of the parent. Id. Additionally, evidence
that proves one or more statutory grounds for termination may also constitute
evidence illustrating that termination is in the child’s best interest. C.J.O., 325
S.W.3d at 266.
      The Department of Family and Protective Services became involved with
A.S. when he was an infant. At three months old, A.S. was first diagnosed by
Texas Children’s Hospital as a failure-to-thrive infant. Appellant left the Conroe
area mid-case after the Department had opened a case there and had begun an
investigation.   One day after Appellant moved to Palo Pinto County, the
Department received an intake that indicated that A.S. was severely underweight.
A.S. was seven months old at the time and, upon being seen by a doctor, was
immediately admitted to Cook Children’s Hospital for failure to thrive, which was
determined to be an “intentional failure to thrive.” Appellant was not feeding A.S.
as much as she claimed to be, and Appellant was aware that A.S. had severe acid
reflux, which required medication.       A.S. spent ten days in Cook Children’s
Hospital. At eight months old, A.S.’s weight was in the “one percentile” range, but
Appellant failed to understand how emaciated or sick A.S. was.
      In addition to A.S. being severely underweight, the Department presented
evidence that serious domestic violence occurred between A.S.’s parents. The
                                           3
father was not cooperative with the Department, and every drug test performed by
the father was positive for methamphetamine.          The record also showed that
Appellant was unable to provide a safe environment for A.S. and that Appellant
had lived in eight different locations while the conservatorship case was pending.
Appellant’s older child, who was placed with grandparents, had been in seven
different schools between kindergarten and second grade. The conservatorship
caseworker testified that the older child had been subjected to domestic violence
and that Appellant had medical problems that affected her ability to take care of
A.S. and to be present at some of the scheduled visitations with A.S.
      Although there was evidence that Appellant loved A.S., there was also
evidence that A.S. did not have a strong bond with Appellant and that Appellant
lacked the skills necessary to parent him. During this case, A.S. was placed in an
adoptive placement, and he thrived there. A.S. was doing well on his medications
but was still developmentally delayed at the time of the termination hearing. The
Department’s goal for A.S. was for him to be adopted by his current placement
where, according to the caseworker, A.S. will be able to grow up in a family with
parents that will care for him and make sure that he receives necessary medications
for his acid reflux so that he will continue to thrive. The Department and the
child’s guardian ad litem both recommended that Appellant’s parental rights to
A.S. be terminated. They testified that termination would be in A.S.’s best interest.
      Based upon the Holley factors and the evidence in the record, we cannot
hold that the trial court’s best interest finding is not supported by clear and
convincing evidence. The trial court could reasonably have formed a firm belief or
conviction that it would be in A.S.’s best interest for Appellant’s parental rights to
be terminated. The evidence is both legally and factually sufficient to support the
trial court’s best interest finding. Appellant’s second issue is overruled.


                                           4
      We affirm the trial court’s order of termination.




                                                    JOHN M. BAILEY
                                                    JUSTICE


April 2, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         5